[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This three count complaint was filed by the plaintiffs, Louis W. Bassett and Carol A. Bassett, claiming damages, from the defendant, Paul Cusson, Jr., for breach of a use and occupancy agreement, failure to pay the reasonable rental value and for cost of cleaning, repairing and the removal of debris from the leased premises. The defendant filed his answer and a special defense of constructive eviction. CT Page 7708
After a full trial, the parties present and represented by counsel, the court, by a preponderance of the credible, relevant and legally admissible evidence finds, determines and rules as follows:
The plaintiffs, at all times pertinent hereto, were the owners of property known as 434 Boston Post Road, Westbrook, Conn.
The defendant, at said time, was in possession of said premises.
On or about May 13, 1996, the parties entered into a use and occupancy agreement requiring the defendant to pay the sum of $4,500.00 per month.
The defendant vacated the premises on October 11, 1996, without paying the plaintiff for the use and occupancy of the premises for the month of September, 1996 and 11 days of October, 1996.
There is due and owing the plaintiff unpaid use and occupancy charges in the amount of $6,150.00.
Accordingly, judgment should enter for the plaintiffs to recover of the defendant, on the first two counts of the complaint the sum of $6,150.00.
Above and beyond usual wear and tear, the defendant caused debris to accumulate and damage to occur for which he is liable to the plaintiffs as follows:
    Replace toilet and vanity sink          $750.00 Clean up yard, showroom  shop           800.00 Disposal of oil drums                    380.00 Repair broken window in showroom         140.00 Clean painted window in showroom         280.00 After wear and tear and after allowance for depreciation, replace carpet in office  showroom             1200.00
Total allowable damages               $ 3550.00
Accordingly, judgment is entered for the plaintiffs to recover of the defendant on the first and second counts of the CT Page 7709 complaint, the total sum of $6,150.00.
And, judgment is entered on the third count of the complaint for the plaintiffs to recover of the defendant the sum of $3,550.00.
Judgment on all three counts of the plaintiff's complaint is to total $9,700.00, plus costs of suit.
SPALLONE JUDGE TRIAL REFEREE